





NOTICE OF TERMINATION OF LEASE


May 26, 2020


Via Overnight Courier


Cedar Brook 3 Corporate Center, L.P. 4A Cedar Brook Drive
Cranbury, New Jersey 08512


Re: Notice of Termination of Lease between Cedar Brook 3 Corporate Center, L.P.
and Arnicus Therapeutics, Inc. for I Cedar Brook Drive, Cranbury, NJ


Dear Sir or Madam:


Reference is made to that certain Lease Agreement between Cedar Brook 3
Corporate Center, L.P. ("Landlord") and Amicus Therapeutics, Inc. ("Tenant"),
dated August 16, 2011 (the "Original Lease"), as amended by that certain First
Amendment to Lease, dated September 9, 2015 (the "First Amendment" and together
with the Original Lease, the "Lease") for approximately 90,000 square feet of
office and laboratory space in the building located at 1 Cedar Brook Drive,
Cranbury, New Jersey (the "Premises"). Capitalized terms used herein but not
defined shall have the respective meanings ascribed to them in the Lease.


Pursuant to Paragraph 8 of the First Amendment, this letter serves as Tenant's
notice to Landlord that Tenant is hereby exercising its right to terminate the
Lease, which termination shall be effective March 11, 2021 (the "Termination
Date"). The Termination Date is the fifth (5th) anniversary of the term
commencement date for Area B under the First Amendment, which is March 11, 2016
(i.e., the date of issuance of the certificate of occupancy for Area B).
Further, Tenant shall pay to Landlord the unamortized brokerage commission and
construction costs as set forth under Paragraph 7 of the First Amendment (the
"Termination Fee") on or prior to the Termination Date. Per Tenant's
calculations, the Termination Fee is
$228,329.00. Please provide Landlord's wire instructions for the payment of the
Termination Fee.


Tenant will vacate the Premises and surrender full possession and control of the
Premises to the Landlord in the condition required under the Lease no later than
the Termination Date.


Sincerely,


AMICUS THERAPEUTICS, INC.




By: /s/ Daphne Quimi 
Name: Daphne Quimi
Title: Chief Financial Officer




cc: []










1 Cedarbrook Drive, Cranbury, NJ 08512 I www.amicusrx.com I 609.662.2000

